Citation Nr: 0517521	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-02 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for chronic respiratory 
disabilities including chronic obstructive pulmonary disease 
(COPD) and emphysema, alleged as secondary to asbestos 
exposure. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel



INTRODUCTION

The veteran had active service from November 1961 to April 
1967.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating action taken by the Department of Veterans 
Affairs (V) Regional Office (RO) in Reno, Nevada.

During the course of the current appeal, the veteran raised 
the issue of entitlement to service connection for post-
traumatic stress disorder (PTSD).  However, that issue has 
not yet been perfected on appeal and is not part of the 
current appellate review.

Issue #2 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the issue with regard to defective hearing.

2.  Service records are not available, but personnel records 
confirm that the veteran was stationed on shipboard during 
Vietnam and was exposed to noise of helicopters and other 
flight line associated acoustic trauma.

3.  The evidence of record and medical opinion raises a doubt 
as to an associative relationship between the veteran's 
inservice experiences and his current hearing loss.





CONCLUSION OF LAW

Evidence of record and resolution of doubt establish 
entitlement to service connection for bilateral defective 
hearing as being due to service.  38 U.S.C.A. §§ 1110, 1153, 
1154; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matters

During the pendency of this appeal, a number of changes took 
place with regard to regulations and other mandates 
concerning obligations for developing evidence and for 
ensuring due process and other matters.  There may be 
additional records available somewhere.  However, the claim 
as it relates to hearing loss can be resolved without those 
records.  And given the nature of the decision rendered 
herein, the Board finds that adequate development of the 
evidence has taken place for an equitable disposition of that 
pending appellate issue, and that there has been no violation 
of the veteran's rights. 

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991 & Supp. 2003).  Service 
connection for sensorineural hearing loss (an organic disease 
of the nervous system) may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  And when the medical 
evidence is inadequate, the VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service records are not available, but personnel records 
confirm that the veteran was stationed on shipboard during 
Vietnam and was exposed to aircraft noise.

On the authorized audiological evaluation in March 2002, 
acoustic reflex testing results, in decibels, were as 
follows:








HERTZ



500
1000
2000
3000
4000
RIGHT
85
85
85
NT
NT
LEFT
95
90
95
NT
NT

It was noted that pure tones revealed normal sloping to 
moderately severe high frequency loss in both ears of a 
sensorineural nature.  Speech reception thresholds were said 
to agree with the pure tone averages.  Speech discrimination 
was excellent bilaterally at a loud conversational level with 
masking.  Hearing aids were recommended.

The examiner opined that the veteran had high frequency 
sensorineural hearing loss, consistent with his history (of 
being in the Navy from 1961-66, and being exposed to 
helicopter noises for all 5 years; and then being a civilian 
truck driver without noise exposure).  The examiner concluded 
that the veteran's hearing loss was as likely as not due to 
noise exposure while he was on active duty.

Analysis

The Board had carefully reviewed the evidence in this case in 
association with the pertinent regulations.  

The veteran has indicated that no further records are 
available.  He is certainly not responsible for the loss of 
his service medical records.  However, fortunately, the 
additional clinical record is adequate for a satisfactory 
resolution of the claim at present.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the recent VA audiological evaluation results, the 
veteran has a bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385.  The issue thus before the Board is 
whether the bilateral hearing loss disability is related to 
the veteran's service.  

Findings on recent testing now clearly show an overall 
sensorineural hearing component which is compatible with 
excessive noise exposure.  And a VA physician has 
unequivocally opined that his current hearing loss is as 
likely as not due to his inservice noise exposure.   

The Board finds that there is an ample basis for weighing the 
relative merits of the arguments on both sides.  The Board 
concludes that competent evidence, viewed objectively, is at 
least in relative equipoise on the question of whether the 
veteran's bilateral sensorineural hearing loss is linked to 
military service and/or the circumstances of such service.  
Struck v. Brown, 9 Vet. App. 145, 155 (1996); Owens v. Brown, 
op. cit.  The evidence is entirely adequate to support the 
medical nexus linking the disabilities to service.
 
There is adequate medical evidence to support the veteran's 
claim and the Board is constrained from offering an 
alternative opinion or judgment in opposition thereto.  This 
raises a reasonable doubt which must be resolved in the 
veteran's favor under 38 C.F.R. § 3.102 (2003); Gilbert, 1 
Vet. App. at 55.  Accordingly, the Board concludes that 
entitlement to service connection for bilateral hearing loss 
is warranted.  

ORDER

Service connection for bilateral defective hearing is 
granted.



REMAND

As noted above, the veteran's service records are not 
available, although it can be stipulated that having been 
onboard ship, he may well have been exposed to asbestosis.  
The RO has so stated in a recent SOC.

The veteran now demonstrates a variety of respiratory 
problems, including COPD and emphysema.  Some VA clinical 
records refer to a lifelong history of cigarette smoking, 
although he has apparently now stopped.  

While the veteran would argue that he must be presumed to 
have COPD and respiratory problems as a result of his 
inservice asbestosis exposure, the nature of his respiratory 
problems are not those encompassed within the specific 
presumptive provisions relating to asbestosis exposure.

Nonetheless, as pointed out by the veteran's representative, 
there is no medical opinion of record as to the cause of the 
veteran's respiratory problems.  

And it is unclear that the veteran is aware that it is 
beneficial to his claim to provide evidence of a chronic 
post-service respiratory disability if possible.

The Board has no choice but to remand the case for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
any clinical data available as to post-
service respiratory problems and care, 
and to the extent that they are able to 
help him, the RO should do so.

2.  The case should then be referred to a 
VA physician with appropriate expertise 
to render an opinion as to the likely 
etiology of the veteran's current 
respiratory problems.  The entire record 
must be available to the examiner, and 
the opinion should be annotated to the 
evidence of record.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
the veteran and his representative should 
be given an opportunity to respond, and 
the case should be returned to the Board 
for further appellate review.  The 
veteran need do nothing further until so 
notified. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


